Exhibit 10.25

HSN, INC.

EXECUTIVE SEVERANCE PLAN

(Effective November 23, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page 1.    Definitions.    1 2.    Eligibility for Severance Payments
and Severance Benefits.    4 3.    Amount and Form of Severance Payments and
Severance Benefits.    4 4.    Administration.    8 5.    Amendment or
Termination.    8 6.    Claims Procedure.    8 7.    Source of Payments.    9 8.
   Inalienability.    9 9.    Recovery of Payments Made by Mistake.    9 10.   
No Enlargement of Employment Rights.    9 11.    Applicable Law.    9 12.   
Severability.    10 13.    Execution.    10



--------------------------------------------------------------------------------

HSN, INC. EXECUTIVE SEVERANCE PLAN

(Effective November 23, 2009)

Introduction

HSN, Inc. (the “Company”) hereby establishes the HSN, Inc. Executive Severance
Plan (the “Plan”) for the benefit of certain executives of the Company. The
purpose of the Plan is to provide certain executive officers with severance
payments and severance benefits in the event that the executive’s employment is
involuntarily terminated under circumstances entitling the executive to such
benefits, as described herein. The Plan is an unfunded welfare benefit plan for
a select group of management or highly compensated employees that is intended to
qualify for the exemptions provided in ERISA Sections 201, 301 and 401 and for
the alternative reporting method provided in DOL Reg. §2520.104-24. This Plan
supersedes all prior policies and practices of the Company with respect to
severance or separation pay for executives whose employment is involuntarily
terminated on or after the Effective Date (as defined below). Prior to the
adoption of this Plan, certain executives were parties to individual employment
agreements providing for payment of severance agreements, and the agreement of
such executives to the termination of such employment agreements and/or
execution of a non-competition, non-solicitation, confidential information and
proprietary rights agreement provided by the Company, is a condition to their
eligibility for benefits under this Plan. Under no circumstances shall any
executive be entitled to participate in this Plan without an executed
non-competition, non-solicitation, confidential information and proprietary
rights agreement.

1. Definitions.

1.1. “Base Salary” means the Executive’s annual base salary rate in effect on
his or her Termination Date.

1.2. “Board” means the Board of Directors of the Company.

1.3. “Cause” means: (i) the willful or gross neglect by Executive of his or her
employment duties; (ii) the plea of guilty or nolo contendere to, or conviction
for, the commission of a felony offense by Executive; (iii) a material breach by
Executive of fiduciary duty owed to the Company or any of its subsidiaries; or
(iv) a material breach by Executive of any nondisclosure, non-solicitation or
non-competition obligation owed to the Company or any of its subsidiaries or
affiliates; or (v) a violation by Executive of any company policy pertaining to
ethics, wrongdoing or conflicts of interest. Notwithstanding the general rule of
Section 4, following a Change in Control, any determination by the Committee as
to whether “Cause” exists shall be subject to de novo review.

1.4. “CBI” means Cornerstone Brands, Inc., a Delaware corporation, or its
successor.

1.5. “Change in Control” shall mean the happening of any of the following
events:

(a) The acquisition by any individual, entity or Group (a “Person”), other than
the Company, of Beneficial Ownership of equity securities of the Company
representing more than 50% of the voting power of the then outstanding equity
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
any acquisition that would constitute a Change in Control under this subsection
(a) that is also a Business Combination shall be determined exclusively under
subsection (c) below; or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
Incumbent Directors at such time shall become an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company, the
purchase of assets or stock of another entity, or other similar corporate
transaction (a “Business Combination”), in each case, unless immediately
following such Business Combination, (i) more than 50% of the Resulting Voting
Power shall reside in Outstanding Company Voting Securities retained by the
Company’s stockholders in the Business Combination and/or voting securities
received by such stockholders in the Business Combination on account of
Outstanding Company Voting Securities, and (ii) at least a majority of the
members of the board of directors (or equivalent governing body, if applicable)
of the entity resulting from such Business Combination were Incumbent Directors
at the time of the initial agreement, or action of the Board, providing for such
Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.6. “Class” means the classification of an Executive, which determines the
amount of Severance Pay to which the Executive is entitled under the Plan, as
follows:

(a) “Class 1” consists of Senior Vice Presidents of the Company who are
designated as Class 2 by the Company, Chief Financial Officer of CBI, Brand
Presidents of CBI and President of Fulfillment of CBI.

(b) “Class 2” consists of Senior Vice Presidents of the Company who are not
designated as Class 2 by the Company.

1.7. “Committee” means the Compensation and Human Resources Committee of the
Board or such other committee of the Board as the Board may from time to time
designate.

1.8. “Company” means HSN, Inc., a Delaware corporation, or its successor.

1.9. “Comparable Position” means any job that has no negative impact on base
salary. To be a “Comparable Position” the different job must be performed at the
same or geographically proximate work site with the same or comparable work
schedule.

1.10. “DOL” refers to the Department of Labor.

1.11. “Effective Date” means November 23, 2009.

1.12. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.13. “Executive” means a (i) Senior Vice President of the Company, (ii) Chief
Financial Officer of CBI, Brand President of CBI, President of Fulfillment of
CBI or (iii) any other employee of the Company or one of its subsidiaries who is
specifically designated by the Committee as eligible to participate in this
Plan.

1.14. “Good Reason” means, without the Executive’s prior written consent: (i) a
material reduction in the Executive’s rate of annual base salary from the rate
of annual base salary in effect for such Executive, (ii) a relocation of the
Executive’s principal place of business more than 50 miles further from the
location of the principal place of business from which Executive works or
(iii) a material and demonstrable adverse change in the nature and scope of the
Executive’s duties. In order to invoke a termination of employment for Good
Reason, the Executive must provide written notice to the Company of the
existence of one or more of the conditions described in clauses (i) through
(iii) within 90 days following the Executive’s knowledge of the initial
existence of such

 

2



--------------------------------------------------------------------------------

condition or conditions, and the Company shall have 30 days following receipt of
such written notice (the “Cure Period”) during which it may remedy the
condition. In the event that the Company fails to remedy the condition
constituting Good Reason during the Cure Period, the Executive must terminate
employment, if at all, within 90 days following the Cure Period in order for
such termination of employment to constitute a termination of employment for
Good Reason.

1.15. “Medical Benefits” means the right of an Executive to elect to continue to
participate in any medical plan (including dental or vision but not including
any flexible spending account) in which he or she was participating at the time
of termination upon timely payment of the same premiums that would be charged to
a similarly situated active employee for the period of time specified in
Section. Medical Benefits shall be considered continuation coverage as defined
in §4980B of the Internal Revenue Code (“COBRA”), and shall be subject to all of
the requirements and limitations applicable to COBRA coverage except for amount
of premium charged. Eligible dependents of the Executive may continue to be
covered under Medical Benefits, but if any dependent independently elects COBRA
coverage, either because the Executive does not elect coverage, or because of
the occurrence of an separate qualifying event, such dependent shall be required
to pay the full premium otherwise charged under COBRA

1.16. “Outplacement Benefits” means executive outplacement services provided to
an Executive either directly by a provider selected and compensated by the
Company or, in the Company’s discretion, by reimbursement of the Executive for
services from a provider selected by the Executive with the Company’s consent.

1.17. “Plan” means the HSN, Inc. Executive Severance Plan, as set forth in this
instrument and as the same may hereafter be amended.

1.18. “Resulting Voting Power” shall mean the outstanding combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors (or equivalent governing body, if applicable) of the
entity resulting from a Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries).

1.19. “Section 409A” means Section 409A of the Internal Revenue Code, and all
Treasury regulations or other authoritative administrative guidance promulgated
by the Internal Revenue Service pursuant to such section.

1.20. “Separation and General Release Agreement” means a legally binding
document in which an Employee waives any and all claims against the Company (as
defined in the Separation and General Release Agreement) related to his or her
employment or separation from employment. Whether or not an Executive chooses to
sign the Separation and General Release Agreement is completely at his or her
discretion.

1.21. “Severance Benefits” means Medical Benefits and Outplacement Benefits.

1.22. “Severance Payment(s)” or “Severance Pay” means the cash payments to an
Executive pursuant to Section 3 on account of his or her termination from the
Company.

1.23. “Severance Period” means the period of time for which Severance Payments
or Severance Pay will be made.

1.24. “Target Bonus” means the Executive’s annual target bonus as established by
the Company, pursuant to the Company’s short term incentive program or
otherwise, and in effect on the Termination Date.

1.25. “Termination Date” means the final day of employment with the Company
which date shall be communicated by the Company to the Executive.

 

3



--------------------------------------------------------------------------------

2. Eligibility for Severance Payments and Severance Benefits.

2.1. General Eligibility. The Committee has determined that Executives that are
employed by the Company, its subsidiaries or affiliates (including CBI) shall be
eligible to participate in the Plan. The Company shall advise each participating
Executive of his or her participation in the Plan. Except as otherwise provided
in the Plan, an Executive is entitled to Severance Payments and Severance
Benefits under the Plan in the event of a termination by the Company without
Cause or by the Executive for Good Reason; provided the Executive signs and not
later revoke a general release.

2.2. Exclusions. An Executive is not eligible for Severance Payments or
Severance Benefits if:

(a) Executive voluntarily resigns (other than for Good Reason), including a
resignation that occurs after the Executive has been advised that he or she will
be terminated but before the effective date of such termination;

(b) Executive ceased to be an Executive as defined by the Plan;

(c) Executive terminates employment with the Employer by reason of death;

(d) Executive is entitled to long-term disability benefits from the
Company-sponsored long-term disability plan as of the date the involuntary
termination would have occurred had the individual been actively at work on such
date;

(e) Executive has an individual written agreement with the Company that provides
for any form of severance, separation, or special retirement program, unless the
Executive has agreed to terminate such agreement;

(f) Executive has notified the Company of his or her intent to retire from the
Company prior to the date the Company notified the Executive of his or her
involuntary termination;

(g) Executive fails to return to work immediately following the conclusion of an
approved leave-of-absence;

(h) Executive is terminated for, or on account of, Cause; or

(i) The Company determines the payment of benefits under the Plan in connection
with such termination of employment would be inconsistent with the intent and
purposes of the Plan.

2.3. Certain Corporate Transactions. Unless, and only to the extent expressly
authorized by the Committee or set forth in this Plan, no Severance Payments or
Severance Benefits are payable under the Plan to an Executive in the event of
the sale or other disposition of the Company, any affiliate or any assets or
stock of either, if the Executive (i) continues to be employed by the Company,
its successor or an affiliate on or after the date of such sale or other
disposition, (ii) is offered a Comparable Position with the acquiring entity or
any of its affiliates, or (iii) is offered a Comparable Position with an entity
that was an affiliate of the Company immediately prior to the sale or other
disposition.

 

3. Amount and Form of Severance Payments and Severance Benefits.

3.1. Termination Prior to Change in Control or More than Twelve Months Following
a Change in Control.

 

4



--------------------------------------------------------------------------------

(a) Subject to the remaining provisions of this Plan, an Executive whose
employment is terminated by the Company without Cause, or an Executive who
resigns for Good Reason, prior to a Change in Control or more than twelve months
following a Change in Control, shall be entitled to (i) Severance Payments set
forth in the table below, and (ii) Medical Benefits set forth in the table below
in each case based upon the Executive’s Class on the Termination Date.

(b) Severance Payments pursuant to this Section 3.1 (a) (i) shall be made in
equal installments over the Severance Period pursuant to the Company’s standard
payroll practices and subject to any applicable payroll or other taxes required
to be withheld, and payment for Medical Benefits pursuant to Section 3.1
(a) (ii) shall be paid in a lump sum and subject to any applicable payroll or
other taxes required to be withheld. The Medical Benefits shall be paid and the
Severance Payments shall commence as soon as practical after the Executive
executes the Separation and General Release Agreement and the period during
which the Separation and General Release Agreement may be revoked expires, but
in no event later than March 15 of the year following the year in which the
termination occurs.

 

Class

   Severance Period    Medical Period

Class 1

   12 months    6 months

Class 2

   6 months    6 months

3.2. Termination within Twelve Months Following Change in Control.

(a) Subject to the remaining provisions of this Plan, an Executive whose
employment is terminated by the Company without Cause, or who resigns for Good
Reason, within twelve months following a Change in Control shall be entitled to
(i) a Severance Payment equal to (y) the Severance Period set forth in the table
below, based upon the Executive’s Class at the time of termination multiplied by
the Executive’s Base Salary, plus (z) the Executive’s Target Bonus multiplied by
a fraction, the numerator of which is the number of days from the first day of
the year in which the termination occurs and ending on the last day of the
Severance Period, and the denominator of which is the number of days in the year
in which the termination occurs, Medical Benefits during the medical period set
forth in the table below, and (iii) Outplacement Benefits not to exceed the
amount set forth in the table below and subject to the provisions of
Section 3.2(c) below.

(b) Except as otherwise provided in Section 3.5, the Severance Payment shall be
paid in a single lump sum, less applicable payroll or other taxes required to be
withheld, as soon as practical after the Executive executes the Separation and
General Release Agreement and the period during which the Separation and General
Release Agreement may be revoked expires, but in no event later than March 15 of
the year following the year in which the termination occurs.

(c) Outplacement Benefits must be utilized by the Executive by the end of the
second year following the year in which the Termination Date occurs, and any
reimbursement will be paid to the Executive not later than the end of the third
year following the year in which the Termination Date occurs.

 

Class

   Severance Period    Medical Period    Maximum Outplacement Benefits

Class 1

   1.5    18 months    $10,000

Class 2

   1    12 months    $5,000

 

5



--------------------------------------------------------------------------------

3.3. Conditions and Limitations on Severance Payments and Severance Benefits.
Severance Pay and Severance Benefits are specifically conditioned upon the
following:

(a) The Executive must sign and not later revoke a Separation and General
Release Agreement. Under no circumstances will any Severance Pay or Severance
Benefits be made to an Executive who elects not to sign, or who revokes, a
Separation and General Release Agreement. The Separation and General Release
Agreement shall be furnished to the Executive in sufficient time so that if the
Executive does not execute and return the Separation and General Release
Agreement to the Company prior to the expiration of the maximum period of time
that the Executive is given to consider the Separation and General Release
Agreement by the terms thereof and applicable law, the revocation period
provided in the Separation and General Release Agreement will expire prior to
March 15 of the year following the year in which the termination occurs. Upon
the expiration of such revocation period, all Severance Payments that would have
been payable to the Executive on payroll dates occurring prior to the expiration
of the revocation period shall be paid to the Executive in a lump sum.
Executives are encouraged to review the Separation and General Release Agreement
with his or her personal attorney at his or her own expense, if he or she so
desires.

(b) The Executive must comply with any non-competition, non-solicitation,
confidential information and proprietary rights, or similar restrictive
covenants contained in any agreement to which the Executive is a party. If the
Executive violates any such agreement, the Company shall have no further
obligation to provide any Severance Payments or Severance Benefits, and may in
its discretion bring suit against the Executive to recover Severance Payments
and Outplacement Benefits previously paid, and the difference between the
premiums actually paid for Medical Benefits and the premiums that would have
been required for the same coverage under COBRA.

(c) The Executive must not have engaged in conduct that would have constituted
Cause for dismissal. If the Executive is terminated for a reason other than
Cause, and the Company subsequently discovers that the Executive had engaged in
conduct that would have constituted Cause, the Company shall have no further
obligation to provide any Severance Payments or Severance Benefits, and may in
its discretion bring suit against the Executive to recover Severance Payments
and Outplacement Benefits previously paid, and the difference between the
premiums actually paid for Medical Benefits and the premiums that would have
been required for the same coverage under COBRA.

(d) The Executive must comply with the mitigation and offset provisions of
Section 3.8, if applicable.

3.4. Payment of Severance Payments upon Executive’s Death. If an Executive dies
after termination of employment and after executing the Separation and General
Release Agreement, but before Severance Payments are completed, any remaining
Severance Payments, will be made to the Executive’s estate in a lump-sum within
90 days after the Executive’s death.

3.5. Compliance with Section 409A. It is the intent of the Company that all
amounts payable to an Executive pursuant to this Plan, including without
limitation amounts payable under this Section 4, be paid in a manner that
satisfies the requirements of Section 409A, and to the maximum extent possible
this Plan shall be so interpreted. Without limiting the foregoing:

(a) Each installment of Severance Payments paid pursuant to Section 3.1 shall
constitute a separate “payment” for purposes of Section 409A. For purposes of
this Agreement, the term “Section 409A Payment” shall mean: (i) each Severance
Payment that is paid after the later of March 15 of the calendar year following
the year in which the Termination Date occurs or the fifteenth day of the third
month following the end of the Company’s fiscal year in which the Termination
Date occurs, but only to the extent that such Severance Payment, when added to
the sum of all Severance Payments paid after such date, exceeds two times the
lesser of the Executive’s Base Salary at the end of the year preceding the year
in which the Termination Date occurs or the dollar limitation in effect under
Section 401(a)(17) of the

 

6



--------------------------------------------------------------------------------

Internal Revenue Code in the year in which the Termination Date occurs, and
(ii) any other payment that the Committee determines in good faith constitutes a
payment of deferred compensation subject to Section 409A.

(b) If an Executive is a “specified employee” as defined in Section 409A at the
time of the Executive’s termination of employment, then no Section 409A Payments
shall be paid to the Executive until the first business day that is more than
six months following the Termination Date, and all Section 409A Payments that
would otherwise have been paid prior to such date shall be paid on such date,
without interest, in a lump sum.

(c) No Section 409A Payment shall be at a time other than the time specified
herein, whether by amendment to the Agreement or otherwise, and no amount shall
be paid in substitution for any Section 409A Payment if such amount is paid at a
different time than the Section 409A Payment would have been paid, except as
permitted by Section 409A. Without limiting the generality of the foregoing, if
any Executive becomes entitled to Severance Payments pursuant to Section 3.2 by
reason of a termination occurring after a Change in Control that does not
constitute a “change in control event” with respect to such Executive as defined
in Section 409A, then a portion of the Severance Payment payable under
Section 3.2 equal to the sum of all Section 409A Payments that the Executive
would have received under Section 3.1 if he or she had been terminated prior to
a Change in Control shall be paid in installments at the same times that such
Section 409A Payments would have been paid.

(d) If any termination of employment occurs that does not constitute a
separation from service as defined in Section 409A, then any Section 409A
Payment that becomes payable by reason of such Termination shall not be paid
until the Executive incurs a separation from service as defined in Section 409A.

3.6. Reduction of Payments to Comply with Section 280G. If Severance Payments
payable to an Executive are contingent upon a change in ownership or effective
control of the Company, or a change in ownership of a substantial portion of the
assets of the Company, as all of such terms are defined in Section 280G of the
Internal Revenue Code, and if the total present value as of the date of such
change of all such Severance Payments, when added to the present value of all
other payments that constitute parachute payments as defined in Section 280G,
equals or exceeds the Executive’s “base amount” as hereinafter defined, then
such Severance Payments shall be reduced, in reverse chronological order of
payment, until the total present value is less than three times the Executive’s
base amount. For purposes of this Section 3.6, an Executive’s base amount shall
mean the Executive’s average annual total compensation from the Company for the
five full years ending with the year that precedes the date of the change in
ownership or control, calculated in accordance with Section 280G and the
regulations thereunder. The purpose of this Section 3.6 is to prevent the
Severance Payments from constituting excess parachute payments as defined in
Section 280G and Section 4999 of the Internal Revenue Code; provided that in no
event shall the Company have any obligation to the Executive if, despite the
provisions of this Section 3.6, the Executive is subject to the excise tax
imposed by Section 4999.

3.7. Withholding. The Company will withhold from all Severance Payments all
required federal, state, local and other taxes and any other payroll deductions
required.

3.8. Mitigation and Offset.

(a) An Executive who becomes entitled to receive Severance Pay and Severance
Benefits pursuant to Section 3.1 (including an Executive described in Section 5)
shall, as a condition to his or her continued eligibility for Severance Pay and
Severance Benefits, use reasonable best efforts to seek other employment and to
take other reasonable actions to mitigate the amounts payable under Section 3.1
hereof. If the Executive obtains other employment during the Severance Period,
all future Severance Pay payable by the Company to the Executive during the
remainder of the Severance Period shall be offset by the amount earned by the
Executive from another employer. For purposes of this Section 3.8, the Executive
shall have an obligation to inform the Company regarding his or her employment
status following termination and during the Severance Period. The Company shall
have the right to withhold Severance

 

7



--------------------------------------------------------------------------------

Payments if the Executive fails to periodically certify his or her employment
status in accordance with procedures established by the Company, or to recover
any Severance Payments to an Executive who fails to advise the Company of other
employment. If an Executive receiving Medical Benefits under Section 3.1 obtains
other employment and is eligible for medical coverage through such employment,
the subsidized portion of Medical Benefits shall terminate regardless of whether
the Executive continues to be eligible for COBRA coverage, and the Executive
shall thereafter be required to pay the full COBRA premium.

(b) The mitigation and offset provisions of paragraph (a) shall not apply to an
Executive who becomes entitled to receive Severance Pay and Severance Benefits
pursuant to Section 3.2 by reason of a termination occurring within 12 months
following a Change in Control. Such Executives shall not be required to mitigate
damages or to offset Severance Pay or Severance Benefits, unless the Severance
Pay to which the Executive is entitled exceeds the amount that would otherwise
be payable by reason of Section 5, in which case the excess Severance Pay only
shall be subject to mitigation and offset requirements to the extent provided in
the Executive’s employment agreement. Nothing contained herein shall be
construed to preclude the Company from discontinuing Medical Benefits to an
Executive who has obtained other medical coverage in accordance with COBRA, or
to require the Company to pay Outplacement Benefits, or an amount in lieu of
Outplacement Benefits, on behalf of an Executive who has obtained other
employment.

 

4. Administration.

The Committee shall be the administrator of the Plan as defined in Section 3(16)
of ERISA, and has the sole and unlimited discretion to interpret the terms of
the Plan, to adopt such rules and procedures as it may determine to be
appropriate for the administration of the Plan, and to make all determinations
about eligibility and payment of benefits. All decisions of the Committee, any
action taken by the Committee with respect to the Plan and within the powers
granted to the Committee under the Plan, and any interpretation by the Committee
of any term or condition of the Plan, are conclusive and binding on all persons,
and will be given the maximum possible deference allowed by law. The Committee
may delegate and reallocate any authority and responsibility with respect to the
Plan. The authority of the Committee as administrator may also be exercised in
routine and administrative matters by the Company’s senior officer responsible
for human resources, or persons acting under his or her authority, subject to
review by the Committee.

 

5. Amendment or Termination.

The Company reserves the right, in its sole and unlimited discretion, to amend
or terminate the Plan at any time by action of the Committee or the Board,
without prior notice to any Executive; provided, however, that no such amendment
or termination shall materially adversely affect the interests or rights of any
Executive whose Termination Date has occurred prior to the Amendment or
Termination of the Plan; and provided further in the event of a termination or
amendment of the Plan, if any Executive is terminated after the date of
termination or amendment of the Plan, but prior to the date on which the
Executive’s employment agreement would have expired had it not been terminated,
the Executive shall be entitled (i) to the same severance benefits the Executive
would have received under the terms of such employment agreement had it not been
terminated, or (ii) the Severance Benefits and Severance Pay under this Plan,
whichever is the greater benefit to the Executive.

 

6. Claims Procedure.

6.1. Notice of Claim. Any person who believes he or she is entitled to any
payment under the Plan (“Applicant”) may submit a claim in writing to the
Company’s human resources department. If a claim is denied in whole or in part,
the Company shall furnish the Applicant within 90 days after receipt of such
claim with a written notice which specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and explains the
claim review procedures of this Section 6, including the Applicant’s right to
file suit in accordance with Section 6.4 if the claim is denied following
review. The 90 day period for responding to a claim may be extended by up to an
additional 90 days if the Applicant is given a written notice of the extension,
including an explanation of the reason for the extension and an estimate of when
the claim will be resolved, by the end of the initial 90 day period.

 

8



--------------------------------------------------------------------------------

6.2. Review of Decision. If within 60 days after receipt of a notice of denial
pursuant to Section 6.1, the Applicant so requests in writing, the Committee
shall review such decision. The Committee’s decision on review shall be in
writing, and shall include specific reasons for the decision, written in a
manner calculated to be understood by the Applicant, and shall include specific
references to the pertinent provisions of the Plan on which the decision is
based, and shall explain the Applicant’s right to file suit in accordance with
Section 6.4. It shall be delivered to the Applicant within 60 days after the
request for review is received, unless extraordinary circumstances require a
longer period, in which event the 60 day period may be extended by up to an
additional 60 days if the Applicant is given a written notice of the extension,
including an explanation of the reason for the extension and an estimate of when
the appeal will be resolved, by the end of the initial 60 day period.

6.3. Construction. The provisions of this Section 6 are intended to comply with
the requirements of ERISA Section 503 and the regulations issued thereunder, and
shall be so construed. In accordance with such regulations, each Applicant shall
be entitled, upon written request and without charge, to review and receive
copies of all material relevant to his or her claim within the meaning of
Department of Labor Regulations 29 C.F.R. Section 2560.503-1(m)(8), and to be
represented by a qualified representative.

6.4. Process for Appeal. In further consideration of being permitted to
participate in the Plan, each Executive agrees on behalf of himself, and all
other persons claiming through him, that he will not commence any action at law
or equity (including without limitation any action under ERISA Section 502), or
any proceeding before any administrative agency, for payment of any benefit
under this Plan without first filing a written claim for such benefit and
appealing the denial of that claim in accordance with the provisions of this
Section 6, and in any event not more than one hundred eighty (180) days after
the appeal is denied in accordance with subsection (b).

 

7. Source of Payments.

All Severance Payments will be paid in cash from the general funds of the
Company; no separate fund will be established under the Plan; and the Plan will
have no assets. Any right of any person to receive any payment under the Plan
will be no greater than the right of any other unsecured creditor of the
Company.

 

8. Inalienability.

In no event may any Executive sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.

 

9. Recovery of Payments Made by Mistake.

An Executive shall be required to return to the Company any Severance Payment,
or portion thereof, made by a mistake of fact or law.

 

10. No Enlargement of Employment Rights.

Neither the establishment or maintenance of the Plan, the payment of any amount
by the Company nor any action of the Company shall confer upon any individual
any right to be continued as an employee or Executive nor any right or interest
in the Plan other than as provided in the Plan.

 

11. Governing Law & Venue.

The parties to this Plan acknowledge and agree that this Plan and the parties’
rights and obligations hereunder shall be construed, interpreted, administered
and enforced in accordance with ERISA, and to the extent applicable, in
accordance with the laws of the State of Florida, without regard to the State of
Florida’s conflict of law principles. The parties to this Plan agree and accept
personal jurisdiction by and the laying of exclusive venue for any legal action
or proceeding arising out of or related to this Plan in an appropriate state or
federal court located in either Pinellas County, Florida or in Hillsborough
County, Florida, if not maintainable therein, then in an appropriate Florida
state court, and agree that such courts have jurisdiction to interpret and
enforce the provisions of this Plan, and each party to this Plan consents to and
waives, in connection with such action or proceeding, any objection to such
personal jurisdiction or the laying of such venue or based on the ground of
forum non conveniens. Each party agrees, that in any legal action or proceeding
arising out of or related to this Plan, the non-prevailing

 

9



--------------------------------------------------------------------------------

party shall be responsible to pay to the prevailing party all of the prevailing
party’s attorney’s fees and costs reasonably incurred in connection therewith.

 

12. Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.

 

13. Assignment.

The Company may assign its rights under the Plan to any successor in interest,
whether by merger, consolidation, sale of assets, or otherwise. The Plan shall
be binding whether it is between the Company and Executive or any successor or
assignee of the Company or affiliate thereof and Executive.

 

14. Execution.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
the Plan on the date indicated below.

 

HSN, INC. By:   /s/ Lisa Letizio   Lisa Letizio, EVP – Human Resources

 

10